OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice as an attorney by the Appellate Division, Fourth Judicial Department, on November 2, 1955.
In this proceeding, the Special Referee sustained an allega*247tion that the respondent acted incompetently with regard to her handling of a trial of a criminal matter. Other allegations of professional misconduct were not sustained by the Special Referee.
The petitioner moves to confirm the report of the Special Referee to the extent that it sustained the above-described professional misconduct, and to disaffirm said report as to the Special Referee’s failure to sustain other allegations of misconduct. The respondent moves to disaffirm as to the allegations sustained by the Referee and to otherwise affirm.
After reviewing all of the evidence, we are in full agreement with the report of the Special Referee. The respondent is guilty of the misconduct alluded to above. The petitioner’s motion is granted to the extent that it seeks to confirm the report of the Special Referee and is otherwise denied. The respondent’s motion is denied to the extent that it seeks to disaffirm the Special Referee’s finding as to the misconduct outlined above.
In determining an appropriate measure of discipline to be imposed, we have taken into consideration the mitigating circumstances set forth by the respondent at the hearing of this matter. Accordingly, the respondent should be, and hereby is, censured for her misconduct.
Mollen, P. J., Mangano, Thompson, Hooper and Sullivan, JJ., concur.